DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 10/26/2022.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 10-11 directed towards the  ZUO et al. (ZUO) (CN 110231656 A) reference,
First, applicant asserts that the present application shall be entitled to the benefit of the filing date of the foreign priority application ZUO because common features that are disclosed in both the ZUO reference and instant application are only contributed and conceived by the co-inventors of the instant application as asserted in the attached declaration.  The Examiner respectfully disagrees.  
The Examiner acknowledges that applicant’s declaration that states that the common features that are disclosed in both CN110231656 and the pending claims of application 16/845,037 are only contributed and conceived by the inventors listed on the declaration.  However, MPEP 2155.01 explains that “Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017)” (emphasis added).
Applicant has not provided any reasonable explanation as to the presence of the additional ZUO inventor from the prior art reference, and applicant is therefore making a naked assertion that does not provide any context, explanation or evidence to support applicant’s assertion that the subject matter relied upon from ZUO was invented by the instant inventors, and is therefore insufficient to show that the relied-upon subject matter was the inventor’s own work.
Furthermore, applicant has stated that the common features of CN110231656 and the pending claims of application 16/845,037 are only contributed and conceived by the inventors listed on the declaration, but this, respectfully, is not reasonably the same as stating that the inventors of the instant application invented the subject matter of the disclosure of the CN110231656 reference or of the subject matter relied upon from this reference.  For example, while the instant inventors may have “conceived” of the common subject matter, this does not mean that ZUO did not participate in some manner in the full implementation of this common subject matter.  Meaning, stating that the subject matter was conceived of by the instant inventors is not reasonably the same as stating that this subject matter was invented by the instant inventors as disclosed in the reference.
Lastly, in order to be entitled to the filing date of the foreign priority document, applicant must perfect this priority by providing an English translation of this document along with the required certification statement. Note that applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection in view of ZUO because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  This was previously noted in paragraph 5 of the Office Action of 7/26/2022.
In light of the above, the previous ZUO reference is available as prior art, and the rejection in light of this reference is repeated below.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 18,
The phrase “the magnetism detection apparatus further comprises a depth detector communicatively connected to the central control device, and each of the detection assemblies comprises: a head member, a first hollow space being defined in the head member; a magnetic field detector having a housing; a first stretchable rod, one end of the first stretchable rod being connected to the head member, the other end of the first stretchable rod being connected to the housing, and a second hollow space being defined in the end of the first stretchable rod connected to the head member; a plummet connected to the housing and configured to keep the detection assembly aligned vertically in water” on lines 1-10 introduces new matter.
Applicant has amended Claim 1 to include the features of Claims 9 and 11, and newly amended Claim 1 already recites that each of the detection assemblies includes a head member, a first hollow space being defined in the head member; a magnetic field detector having a housing, and a plummet connected to the housing and configured to keep the detection assembly aligned vertically in water.  As such, applicant is essentially re-reciting these features and thus adding an addition version of each of the above features to Claim 1, which introduces new matter because the original disclosure does not disclose detection assemblies with two of each of the above noted features.  
As to Claims 19 and 20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 18,
The phrase “the head member” on lines 4, 6-7, and 8 is indefinite because a head member is recited both in claim 18 and claim 1, and it is unclear which head member applicant is referring to with this phrase.
The phrase “the housing” on lines 6 and 8 is indefinite because a housing is recited both in claim 18 and claim 1, and it is unclear which housing applicant is referring to with this phrase.
As to Claim 19,
The phrase “the housing” on line 5 is indefinite because a housing is recited both in claim 18 and claim 1, and it is unclear which housing applicant is referring to with this phrase.
The phrase “the plummet” on line 4  is indefinite because a plummet is recited both in claim 18 and claim 1, and it is unclear which plummet applicant is referring to with this phrase.
As to Claims 19 and 20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by ZUO et al. (ZUO) (CN 110231656 A).
As to Claims 1-8, 10, and 12-20,
ZUO is the publication of the foreign priority application that the instant application claims priority to, and as such, as best understood, ZUO discloses the same features as the instant application.  However, ZUO includes an additional inventor not currently listed in the instant application.  As such, the inventorship of the ZUO reference is not a subset of the inventors of the instant application, and is therefore available as prior art.   The ZUO reference clearly anticipates all of the features of the instant application, as disclosed by ZUO beginning in paragraph [0075] of ZUO and as seen in the figures.  Because ZUO clearly discloses and anticipates the claim features, item to item matching is not provided as the items in ZUO includes the same reference numbers and features as the instant application, making it clear how ZUO discloses the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858